IN THE SUPREME COURT OF THE STATE OF NEVADA


                HELEN RIVERA, AS SPECIAL                                No. 84939
                ADMINISTRATOR OF THE ESTATE
                OF AVELINA CAMARGO, DECEASED;
                AND HELEN RIVERA, INDIVIDUALLY
                AND AS HEIR TO THE ESTATE OF
                AVELINA CAMARGO,
                                                                         FIL
                                  Appellants,                             SEP 1 3 2022
                              vs.
                                                                        ELIZABETH A. BROWN
                NELSON GRANDA, INDIVIDUALLY                           CLERK..,c1F SUPREME COURT
                                                                     BY    41.\ a/           I
                AND AS HEIR TO THE ESTATE OF                               DEPUT4Y-C-Z  I KW r e.
                                                                                      : ;;
                AVELINA CAMARGO,
                                  Respondent.

                                       ORDER DISMISSING APPEAL

                              On August 22, 2022, this court entered an order directing
                appellants to show cause why this appeal should not be dismissed for lack
                of jurisdiction. Appellants have now filed a motion for a voluntary dismissal
                of this appeal. The motion is granted and this appeal is dismissed. NRAP
                42(b).
                              It is so ORDERED.



                                                                                     , C.J.




                cc:      Hon. Nadia Krall, District Judge
                         Persi J. Mishel, Settlement Judge
                         Goodman Law Group
                         Palazzo Law Firm
                         Richard Harris Law Firm
                         Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA


                                                                                         P--P 85(o4